Citation Nr: 0011608	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to April 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 RO decision that denied 
service connection for PTSD. 


FINDING OF FACT

The veteran's currently diagnosed PTSD is due to a verified 
stressor during his active military service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998 and 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background
 
The veteran served on active duty in the U.S. Air Force from 
August 1969 to April 1972.  His service included a year in 
Vietnam, from June 1970 to June 1971, during which he was 
stationed at air bases and performed duties as a mechanic in 
a tactical airlift support squadron.  

The veteran's service medical records show he was seen in 
September 1970 for lumbosacral strain after he had raised up 
quickly while working on an airplane.  He reported that he 
had a past history of lumbosacral spasm.  In January 1971, he 
was seen for complaints that he could not sleep.  It was 
reported that that he was anxious and medication was 
prescribed.  He was to return for a psychiatric referral.  
The service medical records contain notations in October and 
November 1971 that the veteran had an unstable or paranoid 
personality and a history of addiction.  He was referred for 
psychiatric evaluation in February 1972 in connection with a 
proposed administrative discharge from service.  Examination 
showed the veteran manifested a character disorder, passive-
aggressive type, with a past history of drug use and numerous 
infractions of regulations.  It was noted there had been 
multiple episodes of counseling since October 1971, and since 
then he had several Article 15 punishments for such offenses 
as failure to repair.  He was recommended for administrative 
discharge, and was so discharged in April 1972.  On the 
medical history form accompanying his service discharge 
examination, the veteran reported he had had depression or 
excessive worry and past nervous trouble.  The examiner 
referred to the February 1972 psychiatric evaluation.  The 
diagnosis on the service separation examination was character 
disorder, passive-aggressive type.

On a report of an August-September 1972 VA hospital admission 
for a left knee condition, it was noted that the veteran's 
past history included heroin and cocaine use while serving in 
Vietnam.

In January 1973, the RO denied service connection for a 
nervous condition (passive-aggressive personality disorder).

VA medical records show that in July 1988 the veteran was 
hospitalized for treatment of alcohol dependence.  Rule out 
dysthymia was also noted at the time of admission but not on 
hospital discharge.  The records note a history of drinking 
beginning as a teenager, multiple drug use in Vietnam, and 
post-service treatment for alcohol abuse.

The veteran was seen at a VA outpatient clinic in September 
1994, seeking psychiatric treatment.  He reported he was last 
seen in 1988 when he was treated for substance abuse.  
Current diagnoses included alcohol abuse, adjustment disorder 
related to recent death of his father, anxiety, and rule out 
dysthymia.  The veteran was referred to the mental health 
clinic for further evaluation.  When seen at the mental 
health clinic in October 1994, it was noted he had complaints 
of anxiety and depression and apparent symptoms of PTSD.  It 
was reported that that his prior psychiatric history was 
positive for alcoholism, marijuana abuse, and symptoms of 
PTSD.  He had had 3 prior admission to a substance abuse 
treatment unit at the VA Medical Center (VAMC).  The 
diagnoses were alcohol abuse, rule out marijuana abuse, and 
PTSD.  In December 1994, he reported that he was medically 
discharged from service because of a shrapnel wound of leg 
and a back injury.  He reported that he first used drugs in 
Vietnam and had not used drugs or alcohol prior to service.  
The diagnoses were PTSD, chronic alcohol abuse, major 
recurring depression, and dysthymic disorder.  Records from 
the outpatient clinic show continued treatment through 1995; 
the diagnoses included PTSD and polysubstance abuse.

In November 1995, the veteran filed a claim for service 
connection for PTSD.

On a November 1995 VA orthopedic examination, the veteran 
reported that he injury his low back during a rocket attack 
in Vietnam when a rocket exploded while he was working on an 
airplane, knocking him through a revetment causing him to 
twist his back.

On a December 1995 VA psychiatric examination, the veteran 
reported that he served for 1 year in Vietnam with 21st 
Tactical Air Support Staff as an aviation mechanic.  He said 
he spent the first few months at Cam Ranh Bay and was then 
transferred to Tuy Hoa where he was stationed; he said he 
went to other places in Vietnam to repair aircraft in the 
field.  He claimed he was subjected to mortar and rocket 
attacks while stationed at Cam Ranh Bay.  He said that on one 
occasion he saw a fellow airman killed by a small Vietnamese 
boy who turned out to be a saboteur.  He claimed that on one 
occasion he agreed to go on a combat mission and his plane 
came under heavy fire and the aircraft was hit several times.  
He said this was first time he had seen napalm explode and 
people being killed.  He said that on a number of occasions 
at An Khe he had trouble sleeping because the Viet Cong were 
making constant efforts to penetrate the perimeter.  On one 
occasion he had to crawl onto the top of his "hooch" 
because Viet Cong had entered the area.  He said he was 
exposed to dead and mutilated bodies, and once after a 
Vietnamese national died in his arms and he laid the body 
down, a sergeant came by and pulled the gold teeth from the 
mouth of the dead person.  The diagnoses were PTSD, and 
polysubstance abuse in remission.

Records from a VAMC show that the veteran was treated for 
conditions including reported PTSD through 1997 and show an 
April-May 1997 admission for alcohol abuse and reported PTSD.

In a June 1997 statement, the veteran reported various 
claimed stressors that he said caused PTSD.  He indicated 
that when he first arrived a Cam Ranh Bay he was given the 
job of augmenting the perimeter defense.  Soon thereafter, he 
said, sappers struck at the base blowing up an ammunition 
area ("bomb dump"), and he was on his way to a perimeter 
tower when someone fired from his truck killing a sapper.  
The veteran said he then saw the sapper die.  He added that 
on another occasion when he was on temporary duty (TDY) at An 
Khe, where he was sent to fix an aircraft, an infiltrator was 
caught coming through the perimeter wire.  He said that while 
on TDY at another base, fixing a plane, a pilot asked if he 
wanted to go for a ride, which he agreed to do, and while 
airborne he saw an O-1 single-engine spotter plane shot down 
and his plane was also hit by ground fire.  He said he then 
witnessed another aircraft drop napalm in the area.  On 
another occasion, he said, he was present during a racial 
confrontation when there was a "fragging" and 2 or 3 person 
were apparently killed.  He said that while on TDY at another 
location he was in a civilian village when he was told by a 
Vietnamese woman that Viet Cong were coming; he hid on a roof 
while armed Viet Cong stopped and talked in the alley beneath 
his hiding place.  He further reported that once when he was 
at Nha Trang on TDY the nearby civilian village was hit.  An 
old wounded man was brought to the compound and the veteran 
was carrying the man when a sergeant pulled gold teeth from 
the man's mouth.  When the veteran looked at the civilian he 
was already dead.  

In March 1998, the veteran's representative reported that he 
had discussed the veteran's claimed stressors with him and 
the stessors consisted of the sapper and rocket attack at Cam 
Ranh Bay in which the veteran found the sapper dead, a "bomb 
dump" being hit at Cam Ranh Bay, the shooting down of an O-1 
airplane and a napalm attack by an F-4 outside Tuy Hoa, and a 
race riot with 2 persons killed due to "fragging" at Tuy Hoa.  

The RO attempted to verify the veteran's stressors through 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  In July 1998, the USASCRUR provided an 
extract of information on attacks at air bases in Vietnam.  
With regard to Cam Ranh Bay Air Base during the time the 
veteran was in Vietnam, it was reported that in July 1970 
there was a standoff and sapper attack in which there was one 
U.S. wounded in action; in August 1970 there was a standoff 
and sapper attack in which there were three U.S. wounded in 
action and a large amount of aviation fuel and fuel storage 
tanks destroyed; in December 1970 there was a standoff attack 
in which there were two U.S. killed in action and eight U.S. 
wounded in action and one RVN killed in action; in March 1971 
there was one standoff attack in which an aircraft was 
damaged; in May 1971 there was a sapper attack with one U.S. 
wounded in action; and there were several other attacks 
without casualties or damage.  The report also details 
attacks at other air bases while the veteran was in Vietnam.

In October 1999 the USASCRUR responded with a historical 
report of the 374th Tactical Airlift Wing, the higher 
headquarters of the 21st Tactical Airlift Support Squadron, 
from July-September 1970.  The report notes there was a 
sapper attack at Cam Rahn Bay in August 1970 in which there 
was destruction or damage to several fuel tanks and bladders 
although no aircraft were destroyed and there were no 
casualties.  (The Board notes that this apparently means no 
casualties to the unit; there apparently were casualties to 
another unit, since the other report from the USASCRUR notes 
there were three U.S. wounded in action in the attack.)  

II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
stressors.  If a claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of a claimed service stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The above regulation was revised on June 18, 1999, effective 
March 7, 1997, to reflect the Court's holding in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The current version of the 
regulation provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999). 

During the veteran's 1969-1972 active duty in the Air Force 
he performed duties as a mechanic and served for a year in 
Vietnam.  Service records do not show he engaged in combat.  
Since the veteran did not engage in combat, bare allegations 
are insufficient to establish service stressors for PTSD; 
rather, stressors must be corroborated by official service 
records or other credible supporting evidence.  Cohen, supra; 
Doran v. Brown, 6 Vet. App. 283 (1994).  The veteran has 
reported a number of service stressors, and most of them have 
not been verified.  However, the USASCRUR has reported that 
there were a number of attacks at air bases, including Cam 
Ranh Bay, while the veteran was stationed there, and some of 
the attacks involved casualties and property damage.  While 
it is not clearly shown that the veteran was immediately 
present or in near proximity to the sites of these air base 
incidents, there is a reasonable doubt that he was close 
enough.  In the judgment of the Board, there is credible 
supporting evidence to verify these particular incidents 
(which are some of the stressors claimed by the veteran) 
occurred.

Medical record since 1994, including a VA examination, 
contain a satisfactory diagnosis of PTSD, and clinicians have 
related such condition to the veteran's Vietnam service.  
Although the medical records lack precision in linking the 
PTSD diagnosis to the particular above-noted verified 
stressors, there is a reasonable doubt that the clinicians 
considered such stressors as being sufficient for the 
diagnosis.

In sum, all elements of 38 C.F.R. § 3.304(f), for 
establishing service connection for PTSD have been satisfied, 
and service connection is warranted.  The Board has fully 
applied the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), 
in making its decision.


ORDER

Service connection for PTSD is granted.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

